             Case 1:20-cr-00452-VM Document 32 Filed 11/23/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ------------------------------ x
                                                                                          11/23/2020
                                                              :
 UNITED STATES OF AMERICA                                     :
                                                              :   [PROPOSED]
                                                                         ---- ORDER
                                                                              -
                                                                   -----
                      - v. -                                  :
                                                              :   S1 20 Cr. 452 (VM)
 Edwin Cruz,                                                  :
       a/k/a “Edwin Delacruz,”                                :
               Defendant.                                     :
                                                              :
                                                              :
 - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - x:
 -

                   WHEREAS, with the defendant’s consent, his guilty plea allocution was made

before United States Magistrate Judge Kevin N. Fox on November 16, 2020;

                   WHEREAS, a transcript of the allocution was made and thereafter was transmitted

to the District Court;

                    WHEREAS, a copy of the plea agreement between the defendant and the

Government was transmitted to the District Court; and

                   WHEREAS, upon review of that transcript, Superseding Information, plea

agreement, and the record in this case, this Court has determined that the defendant entered the

guilty plea knowingly and voluntarily and that there was a factual basis for the guilty plea;

                   IT IS HEREBY ORDERED that the defendant’s guilty plea is accepted.

SO ORDERED:

Dated:             New York, New York
                   ______________,
                    November 23 2020


                                                           _____________________________________
                                                           THE HONORABLE VICTOR MARRERO
                                                           UNITED STATES DISTRICT JUDGE
                                                           SOUTHERN DISTRICT OF NEW YORK
